Citation Nr: 0030429
Decision Date: 11/13/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420


DOCKET NO.  98-20 401	)	DATE NOV 13, 2000
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial noncompensable rating assigned for the veterans service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 1968.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a July 1998 rating decision of the RO in Winston-Salem, North Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable rating effective December 6, 1997.  The veteran timely appealed this determination to the Board.  In July 1999, the Board remanded this case to the RO for additional development that was thereafter accomplished.  

As noted in the Boards prior remand, because the veteran disagreed with the initial rating assigned for his bilateral hearing loss, the Board has characterized the issue as indicated on the front page of this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Prior to June 10, 1999, a VA audiological evaluation revealed findings that compute to level I hearing loss in the right ear and level IV hearing loss in the left ear.

2.  Since the date that the regulations pertaining to rating hearing loss were revised on June 10, 1999, VA audiology evaluations have revealed findings that compute to level II hearing loss in the right ear and level II hearing loss in the left ear.


CONCLUSION OF LAW

As the assignment of the initial noncompensable rating for bilateral hearing loss is proper, the criteria for a higher evaluation have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100, 6101 (1998, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Upon the veterans entrance into service, he was afforded an audiological evaluation in March 1965.  Pure tone thresholds, in decibels, were as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	15	0	-5	0
LEFT	N/A	5	-5	-	-10

The service medical records further show that the veteran was treated for bilateral hearing loss during service.  In March 1966, he complained of increased hearing loss in his left ear.  The diagnosis was probable neurosensory hearing loss secondary to acoustic trauma.  

An audiological evaluation conducted in April 1966 revealed pure tone thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	-10	-10	-	0
LEFT	N/A	40	40	-	60

It was noted that the veteran had partial deafness in his left ear.  He was restricted from exposure to loud noises.  

An audiological evaluation conducted two days later, also in April 1966, revealed pure tone thresholds, in decibels, as follows:
 
			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	-10	-10	-	0
LEFT	N/A	80	75	-	60

The veterans hearing was reevaluated in October 1966.  The audiological evaluation revealed pure tone thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	-10	-10	-	5
LEFT	N/A	70	75	-	85

His physical profile reflected that he had deafness in the left ear and was extremely susceptible to loud noises.  He was restricted from exposure to loud noises and was instructed to wear ear plugs.  

His discharge examination in January 1968 included an audiological evaluation.  Pure tone thresholds, in decibels, were as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	0	0	0	5
LEFT	N/A	5	0	5	50

The diagnoses were deafness and high frequency hearing loss of the left ear.  

Following service, the veteran served in the National Guard.  Several audiological evaluations conducted therein are of record.  

An audiological evaluation conducted in June 1985 revealed pure tone thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	10	10	10	40
LEFT	N/A	10	10	10	60

In August 1988, the veteran was treated for external otitis of the left ear.  

An audiological evaluation conducted in April 1994 revealed pure tone thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	15	15	-	50
LEFT	N/A	35	50	-	85

An audiological evaluation conducted in April 1996 revealed pure tone thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	15	10	50	40
LEFT	N/A	40	45	55	70

In December 1997, the veteran applied for service connection for bilateral hearing loss.  In conjunction with his claim, he was afforded a VA audiological evaluation.  At that time, he complained of having difficulty hearing while driving and also hearing his wife from a distance.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:
 
			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	30	35	65	70
LEFT	N/A	30	50	65	75

The average of the pure tone thresholds of the right ear was 50 and the average of the pure tone thresholds of the left ear was 55.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 80 percent in the left ear.  The diagnoses were mild to moderately severe sensorineural hearing loss of the right ear and mild to severe sensorineural hearing loss of the left ear.  

In a July 1998 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective December 6, 1997.  In this determination, the RO considered the veterans hearing loss under VA rating criteria in effect prior to June 10, 1999.  The veteran appealed the assigned rating.  The Board remanded this case to the RO for the veteran to be reevaluated and for the RO to consider the veterans hearing loss under rating criteria in effect prior to June 10, 1999 as well as under the revised rating criteria which became effective June 10, 1999 (to be applied as of that date).  

Pursuant to the Boards remand instructions, in September 1999, the veteran was afforded a VA audiological evaluation that revealed pure tone thresholds, in decibels, as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	40	50	75	85
LEFT	N/A	60	50	70	75

The average of the pure tone thresholds of the right ear was 62 and the average of the pure tone thresholds of the left ear was 63.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.

The physician noted that live speech testing revealed live speech thresholds of 25 decibels in each ear, and opined that these findings were inconsistent with the audiological evaluation.  Therefore, a second audiological evaluation was conducted.  It is clear from the audiological report itself that the right ear was retested; however, the physician refers to both ears on the written report.  Thus, both ears are listed below.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:

			HERTZ		
	500	1000	2000	3000	4000
RIGHT	N/A	45	40	70	70
LEFT	N/A	45	40	70	70

The average of the pure tone thresholds of the right ear was 56 and the average of the pure tone thresholds of the left ear was 56.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 percent in the left ear.


Analysis

Disability evaluations are determined by comparing a veterans present symptomatology with criteria set forth in the VAs Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  The veterans entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veterans claim, the Board finds that some discussion of the Fenderson case is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), the Court held that the current level of disability is of primary importance when assessing an increased rating claim.  However, in cases such as this one, the Francisco rule does not apply; rather, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claima practice known as staged rating.

In this case, the RO has not issued a statement of the case and/or a supplemental statement of the case that explicitly reflect consideration of the propriety of the initial rating, or included a discussion of whether staged rating would be appropriate in the veterans case.  However, the Board does not consider it necessary to remand this claim to the RO for issuance of a statement of the case on this issue.  This is because the claims file reflects consideration of additional evidence in light of the applicable rating criteria at various points during the appeal.  Thus, the RO effectively considered the appropriateness of its initial evaluation under the applicable rating criteria in conjunction with the submission of additional evidence at various times during the pendency of the appeal.  The Board considers this to be tantamount to a determination of whether staged rating was appropriate; thus, the Board finds that a remand of the case would not be productive, as it would not produce a markedly different analysis on the ROs part, or give rise to markedly different arguments on the veterans part.  Furthermore, as set forth below, the veterans hearing loss has warranted the same rating since the effective date of service connection for that disability.
 As a further preliminary matter, the Board points out that, during the pendency of this appeal, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. § Part 4 (1998), including the rating criteria for evaluating diseases of the ear.  This amendment was effective June 10, 1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).  Where laws or regulations change after a claim has been filed or reopened, but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent Congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  See VAOPGCPREC 3-2000 (2000).  Therefore, the Board must evaluate the veteran's claim for bilateral ear hearing loss, under both the former applicable criteria and the revised applicable criteria in the rating schedule, and apply the more favorable result, if any.  An October 2000 supplemental statement of the case reveals that the RO has evaluated the veteran's service-connected bilateral hearing loss under the rating criteria in effect prior to and subsequent to June 10, 1999; hence, there is no due process bar to the Board doing likewise.

At the time that the veteran filed his claim for a higher rating for bilateral hearing loss, evaluations of hearing loss ranged from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. 4.87, Diagnostic Codes 6100 to 6110 (1998). 

The criteria for rating diseases of the ear (and other sense organs) were amended effective June 10, 1999.  However, while the above noted schedular criteria for rating hearing loss (i.e. those that establish the eleven auditory acuity levels) have not changed, and are currently located at 38 C.F.R. § 4.85, Diagnostic Code 6100 (1999), the June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 for evaluating exceptional patterns of hearing impairment.

38 C.F.R. § 4.86(a) (1999) provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (1999) provides that when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specials will determine the Roman numeral designation for hearing impairment from either Table VI or Table Via, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In the instant case, the veteran's hearing loss will be evaluated under the former criteria up to the effective date of the change in regulations in June 1999.  Thereafter, the degree of hearing loss will be evaluated under both the former and revised criteria, with the version most favorable to the veteran applied.

Following its review of the medical evidence of record dated since that time in light of the applicable rating criteria, the Board finds that the veterans bilateral hearing loss was properly evaluated as noncompensable under the former rating criteria.  The Board further finds that, since the effective date of the change in rating criteria, the veterans bilateral hearing loss has been properly evaluated as noncompensable under either the former or revised applicable rating criteria.

The April 1998 audiological evaluation (conducted after the filing of the veterans initial claim in December 1997, and conducted when only the former rating criteria was in effect) revealed that the average puretone decibel for the veteran's right ear was 50.  Speech discrimination was 92 percent.  By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is I.  

The average puretone decibel loss for the veteran's left ear was 55.  Speech discrimination was 80 percent.  By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 76 to 82, the resulting numeric designation for the left ear is IV.

Reference is then required to Table VII for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of I for the better ear and IV for the poorer ear, the point of intersection on Table VII requires a noncompensable evaluation under diagnostic code 6100 under the former criteria.

The first September 1999 VA audiological evaluation (the first audiological evaluation conducted after the applicable rating criteria were revised) revealed that the average puretone decibel for the veteran's right ear was 62.  Speech discrimination was 92 percent.  By intersecting the column in Table VI (found at 38 C.F.R. 4.87 of the rating schedule in effect prior to the amendment and also at 38 C.F.R. § 4.85 of the rating schedule in effect since the June 1999 amendment) for average puretone decibel loss falling between 58 and 65 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear was 63.  Speech discrimination was 92 percent.  By intersecting the column in Table VI for average puretone decibel loss falling between 58 and 65 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the left ear is II.

Reference is then required to Table VII (which is identical in both the former and the current provisions) for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of II for the better ear and II for the poorer ear, the point of intersection on Table VII requires a noncompensable evaluation under diagnostic code 6100 under both the old and new rating criteria.  

The second September 1999 VA audiological evaluation (also conducted after the regulations governing evaluation of hearing loss were revised) revealed that the average puretone decibel for the veteran's right ear was 56.  Speech discrimination was 92 percent.  By intersecting the column in Table VI (found at 38 C.F.R. 4.87 of the rating schedule in effect prior to the amendment and also at 38 C.F.R. § 4.85 of the rating schedule in effect since the June 1999 amendment) for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the right ear is II.  

The average puretone decibel loss for the veteran's left ear was 56.  Speech discrimination was 92 percent.  By intersecting the column in Table VI for average puretone decibel loss falling between 50 and 57 with the line for percent of discrimination from 92 to 100, the resulting numeric designation for the left ear is II.

Reference is then required to Table VII (which is identical in both the old and the current provisions) for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of II for the better ear and II for the poorer ear, the point of intersection on Table VII requires a noncompensable evaluation under diagnostic code 6100 under both the old and new rating criteria.  

As set forth above, both September 1999 evaluation results yielded findings that warrant a noncompensable under either the former or revised applicable rating criteria when the eleven auditory levels are considered; hence, this portion of the analysis is the same under both the current and the former criteria for rating hearing loss.

As explained above, the current criteria for rating hearing loss also includes analysis under 38 C.F.R. § 4.86 (1999) which, unlike the former criteria, calls for the use of Table VIa at certain times, when that Table would result in a higher Roman numeral designation.  Here, however, the puretone thresholds reported on the September 1999 examination are not: (a) 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz); or (b) 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  As such, Table VIa is not for application, and the veteran's service-connected bilateral hearing loss is noncompensable under either the former or revised criteria.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Although the Board sympathizes with the veteran's difficulties due to hearing loss, the Board is constrained to abide by VA regulations.  Disability ratings in hearing loss cases are assigned by way of a mechanical application of the average pure tone thresholds and speech discrimination percentages to the tables furnished in the rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In light of the above, the Board finds that the preponderance of the evidence is against his claim for a compensable rating for bilateral hearing loss.


ORDER

As the initial noncompensable rating assigned for bilateral hearing loss is appropriate, a higher evaluation is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals




  
